. Qe USo
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 P of 63 LO

ates} ce Oa eel ers

 

FILE
"United States Bankruptey Court for the: AK ASONVIELE
- Middle District of Florida TS
' Case number (known): Chapter you are filing under, 79 WAY 24 Piz 18
Chapter 7
(] Chapter 11 see COURT
) Chapter 12 OS beae rue ta AOU
CI Chapter 13 ised CSS s isan
OF FF filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy tons use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
folnt case—and in joint cases, these forms use you to ask for information from both debtors. For example, it a form asks, “Do you own a car,”
the answer woukd be yes if elther debtor owns a car. When information is needed about the spouses separately, the form uses Debtor f and
Debtor 2 to distinguish between them. In joint cases, ane of the spouses must report information as Debter 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

identify Yourself

41. Your fuli name

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

White the name thatisonyour Renni

 

 

 

 

 

 

 

 

 

 

 

 

 

government-issued pictu

identification (for exemple, First name First narne

your driver's license or J ee

passport). Middle name Miidle name

Bring your picture Camps . ee

identification to your meeting = Last name Last name

with the trustee,
Suftix Gr. Jr. li, HN Suffix (Sr., Je, HI, 1H}

2 All other names you

have used in the fast 8 First name First name

years

Include your married or Middle narie i Middle name

maiden names.
Last name i Last name — 7
First name First name
Middle name Miidle name — ee
Last name Last name

3. Only the last 4 digits of wx - xx — 0533

your Social Security ——— POOR
number or federal OR OR

Individuat Taxpayer

identification number 9x - x - 9x - wm -_
(ITIN)

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 3:19-bk-01961-JAF Doc1 Filed 05/24/19 Page 2 of 63

Renni J Gampo

 

First Name Mikidie Name

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

About Debtor 1:

i | have not used any business names or EiNs.

Case number uFinon),

About Debtor 2 (Spouse Only in a Joint Case}:

Ld | have not used any business names or EINs.

 

Business name

 

Business name

 

Business name

Ein ~~

=N

7465 NW 44th Lane

 

Business name

=IN

EN

Hf Debtor 2 lives at a different address:

 

 

 

 

 

 

 

 

Number Street Number Street
Ocala FL 34482
City State ZIP Code City State ZIP Code
Marion
County County

Hf your mailing address is different from the one
above, fill it in here, Note that the court will send
any notices to you at this mailing address.

 

Number Steet

 

P.O. Bor

 

City State ZIP Code

Check one:

Wi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CO | have another reason. Explain.
(See 28 U.S.C. § 1408)

If Debtor 2's mailing address is diferent trom
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

 

 

 

 

Voluntary Petition for Individuais Filing for Bankruptcy

City State ZIP Code

Check ane:

() Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J t have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

 

 
Case 3:19-bk-01961-JAF Doc1 Filed 05/24/19 Page 3 of 63

Renni J Campo

First Name Middle Name Last Name

Debtor 1 Case number (7 Anowz),

 

ra Tell the Court About Your Bankruptcy Case

 

 

7. The chapter of the Gheek one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
Bankruptcy Code you for Bankrupicy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under td Chapter 7
3 Chapter 11
QO) Chapter 12

QO Chapter 13

8. How you will pay the fee 1] { will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more detaiis about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attomey may pay with a credit card or check
with a pre-printed address.

(J 1 need to pay the fee in installments. !f you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Instaiiments (Official Form 103A).

W 1 request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may da so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you chaase this option, you must fill out the Appiication to Have the
Chapter 7 Filing Fee Waived (Official Form 103B} and file it with your petition.

 

 

 

 

 

 

 

3. Have you filed for No
pretend within the Ves. District When Case number
years ? = num
MM/ DD/YYYY
District When Case number
MADD YYYY
District When Case number
MM OD YYYY
10. Are any bankruptcy id No
cases pending or being
filed bya spouse whois 41 Yes. Debtor Retationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
alfiliate?
Debtor Relationship to you
District When Case number, if known.
MM DD FY
11. Do you rent your WA No. Goto line 12.
residence? U Yes. Has your landiond objained an eviction judgment against you?

CJ No. Go to line 12.

CJ Yes. Fill out snitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 3

 
Case 3:19-bk-01961-JAF Doc1 Filed 05/24/19 Page 4 of 63

Renni J Campo

First Name Mridte Name Last Name

Case number (it known)

 

| Part 3: | Report About Any Businesses You Own as a Sole Proprictor

 

12 Are you a sole proprietor §4 No. Goto Part 4
of any full- or part-time
business? (1 Yes. Name and location of business

Asole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
@ corporation, partnership, or
LLC.

Hf you have more than one
sole proprietorship, use a
separate sheet and altach it
to this petition.

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

Q) Health Care Business (as defined in 11 U.S.C. § 101(27A))
CI} Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
L) Stockbroker (as defined in 11 U.S.C. § 101(53A))

CJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

(0 None of the above

13. Are you filing under ff you are filing under Chapter 77, the court must know wheiher you are a smail business debtor so that it
Chapter 11 of the can sei appropriate deadines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of aperations, cashiow statement, and federal income tax retum or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? 136 No. | am not filing under Chapter 11

For a definition of smail am OE

business debtor, see No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

C3 Yes. | am filing under Chapter 114 and Iam a small business debtor according to the definition in the
Bankruptcy Code.

lei Report if You Own or Have Any Hazardous Property ot Any Property That Needs Immediate Attention

 

14. Do you ownorhave any (CO) No
property that poses or is aH
alleged to pose a threat iA Yes. Whatisthe hazard? 4 tazardous Condition
of imminent and .
identitiable hazard to Water Damage and abandon since 2012
public health or safety?
Or do you own any
property that needs - . - wy
immediate attention? If immediate atiention is needed, why is it needed?
For example, do you own
perishable goods, or livestock
that must be fed, or a building

 

 

 

 

 

 

 

thai needs urgent repairs?
Where is the property? 1314 Bellmore Avenue
Number Street
Bellmore NY 11770
City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Case 3:19-bk-01961-JAF Doc1 Filed 05/24/19 Page 5 of 63

 

 

 

Debtor 1 Renni J Campo Casa number (i known),
First Name tate Maree Last Name
ase Explain Your Efforts to Receive a Briefing About Credit Counseling
45. Tell the court whett About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
you have received a
briefing about credit You must check ane: You must check one:
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file.

Wf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

UJ | received a briefing from an approved credit
counseling agency within the 180 days before |
fed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Wf | received a briefing from an approved credit
counseling agency within the 160 days before i
filed this bankruptcy petition, but I do nat have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

LL) | cerdty that | acked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptey.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is graréed
only for cause and is limited to a maximum of 15
days.

(2 tam not required to receive a briefing about
credit counseling because of:

(J incapacity. { have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.
My physical disability causes me
to be unabie to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

| am currently on active military
duty in a military combat zone.

C3 Disabitity.

(J Active duty.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Inmdlividuals Filing for

LJ} | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Altach a copy of the certificate and the paymert
plan, if any, that you developed with the agency.

UL) | received a briefing from an approved credit
counseting agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of competion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(1 i certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
clrcumstances merit a 20-day temporary walver
af the requirement

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made io obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
stil receive a briefing within 30 days alter you file.
You must file a certificate from the approved
agency, along with 2 copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is fimited to a maxemum of 15
days.

LJ | am not required to receive a briefing about
credit counseling because of:

C1 incapacity. | have 2 mental illness ora mertal
deficiency that makes me
incapable of realizing or making
Tational decisions about finances.
My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Ci Disahitity.

CI) Active duty. i am currently on active military

duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy

page 5

 
Case 3:19-bk-01961-JAF Doc1 Filed 05/24/19 Page 6 of 63

 

Debtor 1 Renni J Campo Case tira
First Name Mididte Mame: Last Name
lida Answer These Questions for Reporting Purposes

 

 

16. What kind of debts do
you have?

v7. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

419. How much do you
estimate your assets to
be worth?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for 2 personal, family, or household purpose.”

Wi No. Go io line 16b.
UL Yes. Go to line 17.

16. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

i No. Go to line 16.
UL} Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer defts or business debts.

 

(J No. Jam not filing under Chapter 7. Go to line 18.

14 Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
admiristrative expenses are paid that funds will be available to distribute to unsecured creditors?

Wi No
QO) Yes

4 1-49

LI 50-99
CL) 100-199
() 200-999

(J $0-$50,000

(Q) $50,001-$100,000
44 $100,001-$500,000

_O ss00.001-$1

20. How much do you
estimate your liabilities
to be?

eo: ee

For you

Official Form 101

() $0-$50,000

Ci $50,001-$100,000
44 $100,001-$500,000

C} $500,001-81

CI 1,000-5,000
0) 5,001-10,000
CL) 10,001-25,000

C} $1,000,001-$10 million

(2 $10,000,001-$50 million

(2) $50,000,001-3100 milion
million

CL} $4,000,001-$10 million
(J $10,000,001-$50 million
LO $50,000,001-$100 million

milion (4 $100,000,001-$500 million

() $100,000,001-$500 million

() 25,001-50,000
C2) 50,001-100,000
(] More than 160,000

(J $500,000,001-$1 billion

LI $1,000,000,001-$10 billion
(2 $10,000,000,001 -$50 billion
UC More than $50 billion

LJ $500,000,001-$1 bitlion

CJ $1,000,000,001-$10 bittion
3 $10,000,000,001-550 billion
(J More than $50 billion

I have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of tile 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

if no attomey represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice requived by 17 U.S.C. § 342(b).

I request relief in accordance with the chapter of litle 11, United States Code, specified in this petition.

{ understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $260,000, or imprisonment for up to 20 years, or both.

18 U.S.C. 8§ 152, 1341, 1519, and 3571.
x
ture of Debtor 1 Signature of Debtor 2

MM / DD

 

 

LYWYY

Voluntary Petition for Individuals Filing for Bankruptcy

page 6

 

 
Case 3:19-bk-01961-JAF Doc1 Filed 05/24/19 Page 7 of 63

Debtor 1 Gase number (mown),

 

Renni J Campo

Name Middie Nene Lest Name

|, the attorney for the debtor{s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the retief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry ihat the information in ihe schedules filed with the petition is incorrect.

by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attomey for Debtor MM / DD fYYYy
Printed name
Finn name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

Official Form 104 Voluntary Petition for Individuals Filing tor Bankruptcy page 7

 

 
Case 3:19-bk-01961-JAF Doc1 Filed 05/24/19 Page 8 of 63

Renni J Campo

First Mewes Mickie Name Last Name

Debtor 1 Case number (¢ inoun)

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you

bankruptcy without an should understand that many people find it extremely difficult to represent

attorney themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

if you are represented by

an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The miles are very

need to file this page. technical, and a mistake or inaction may affect your nights. For example, your case may be

dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required te file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must fist that debt
m your schedules. If you do not list a debt, the debt may not be discharged. (f you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
atso deny you a discharge of all your debis if you do something dishonest in your bankruptcy
case, such as desiroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are jiling for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Ruies of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy Is a serious action with long-term financial and legal
consequences?

QO] No

Wf Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or impnsoned?

Li No

Yes

Did you pay or agree to pay someone who is not an attorney to help you fil out your bankruptcy forms?

if No

UO) Yes. Name of Person ;
Aitach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attomey. |
have read and understood this notice, and i am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

x
; Signature of Debtor 2
G
pate est2y/2! Date war DD Www
Contact phone Contact phone
cer phone _ D1 Blo P@-F SYS Cell phone

 

 

Email address CAIM)O ASSO AaAdES © c0l- Cai address

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
 

Case 3:19-bk-01961-JAF Doc1 Filed 05/24/19 Page 9 of 63

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
PETITION WORKSHEET

CASE NUMBER,..: 19-01961-3F7

DEBTOR........ : CAMPO, RENNI J

JOINT. ........:

FILED......... : 05/24/2019 CASE TYPE: I COUNTY: 12083
WHERE......... : JACKSONVILLE FIRST FLOOR [0]

300 NORTH HOGAN ST. SUITE 1-200
JACKSONVILLE, FL 32202

TRUSTEE.......: [ATWATER, G]
WHEN..........: THURSDAY JUNE 27, 2019 AT 9:30 a.m. [34]

DEBTOR'S ATTY.: PROSE

MATRIX INST. APP. 20 LRG UNSEC. MATRIX (CH 11)
MATRIX ON DISK SOAR
PRO SE 20 LRG UNSEC. LIST (CH 11)

DISC. OF COMP.
EXHIBIT "A" (REQUIRED IF DEBTOR IS A CH 11 CORPORATION)
SUMMARY OF SCHEDULES
SCHEDULES A- J (INDICATE UNDER COMMENTS IF ANY ARE MISSING)
DECLARATION UNDER PERJURY
STATEMENT OF FINANCIAL AFFAIRS
CH 7 STATEMENT OF INTENTIONS

CHAPTER 13 PLAN UVLaLMolL at / NO PAGO (Wee

 

A. Sch. ©

CLAIMS BAR DATE: / f/f / COMPLAINT DATE: / f
Fee information:

Total -> s0.00 | a Zeysg
* Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 10 of 63

Fill in this information to identify your case:

Renni J Campo

First Name

Debtor 1

 

Debtor 2
(Spouse, if filing) Fret Name Hiciethe Mamie:

 

United States Bankruptcy Court forthe: Middle District of Florida

Case number LY Check if this is an
ff known) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 1215
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. Fill out all of your schedules first; then complete the information on this fonmn. Hf you are filing amended schedules after you file
your original forms, you must fll out a new Suaunary and check the box at the top of this page.

Summarize Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A4/B)

 

 

 

 

 

 

 

 

 

 

; 200,000
ta. Capy line 55, Total real estate, from Schedtdle AMB 0.222... ccccecce cee cnceeee cnsenneeaee coeenetetassesecenseenseestenaenssesseeneeseae!
1b. Copy line 62, Total personal property, from Schedule AMD ee cece ccc cee ccee cece cence cece eee ene caeaeee ene teecetereneseneeeeee 3 24755
1c. Copy line 63, Total of all property on Sehedide AB oe eeceee cc eee cccn cnet eee cece eeeecnnen tease nia cceetteenaceceeeeenen eet $ 224,755.00
ERE summarize Your Liabilities
Your liabilities
Amount you owe
2. Schedule D: Credifors Who Have Claims Secured by Property (Official Form 106D) 500.000.00
2a. Copy the total you listed in Column A, Amount of claim, ai the bottom of the last page of Part 4 of Schedule D.......... $_
3. Schedule EVF: Creditors Who Have Unsecured Claims (Official Form 106E/F) 17650.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from fine Ge of Schedule EA oo... cece eee $
3b. Copy the total claims fram Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/P oe + 5
Your total liabilities $ 517,650.00
ey summarize Your Income and Expenses
4, Schedule f° Your Income (Official Form 1061) 1600.00
Gopy your combined monthiy income from line 12 of Schedtle to. cee cece cece cece cee nenesesseeesaeeeeseeeeeneenesesece 5
5. Schedule J: Your Expenses (Official Form 106.) 3434.00
Copy your monthly expenses from line 22c of Schedule J o.oo ccc cece cneeceeeenncenseen seca scosceeeeseucee cece son snatenentenseneeeersnee $ .

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page t of 2

 
. Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 11 of 63
Renni J Campo

Debtor 1
Fest Nase Middle Name Last Name

Case number oF known}

 

 

6 Are you iting for bankruptcy under Chapters 7, 11, or 137
L] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
A ves

7. What kind of debt do you have?

LJ Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 3-9q for statistical purposes. 26 U.S.C. § 159.

4 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthfy income: Copy your total current monthly income from Official
Form 1224-1 Line 11; OR, Form 122B Line 14; OR, Form 122C-1 Line 14. $ 1600.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

Total claim
From Part 4 on Schedule EF, copy the following:
9a. Domestic support obligations (Copy fine 5a.) $
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 15000.00
9c. Claims for death or personat injury while you were intoxicated. (Copy line Gc.) %
9d. Student loans. (Copy line &f.} +
9e. Obligations arising out of @ separation agreement or divorce that you did not report as $
priority claims. (Copy tine 6g.)
$f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +§
9g. Total. Add lines 9a through Sf. $ 15000.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 12 of 63

Fillin this information to identity your case and tnis Ting:

Debtor 4

 

Renni J Campo
Fast

Heme

Dehtor 2
(Spouse, H Ming) First Name Mike Name

 

United States Bankruptey Court forthe: Middle District of Florida

Case number

 

CJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12H5

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

Fume Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. De you own or have any legal or equitable interest in any residence, building, land, or similar property?

CI No. Go te Part 2.
#1 Yes. Where is the Property?

What is the property? Check all that apply. Do not ded red claims or exemptions. Put

(2 Single-family home the amount of any secured claims on Schedule D:

1314 Bellmore Avenue j
1. w Duplex or multi-unil building (Creditors Who Have Claims Secured by Praperty.

Street address, if available, or other description

 

 

 

 

 

 

UL) Condominium or cooperative Current value of the Current vaiue of the
(J Manufactured or mobile home entire property? portion you own?
OO} band $ 200,000 $ 550,000.00

Bellmore NY 11710 a Investment property ibe the nature of bi

: Timeshar Descri ure of your ownership
City State __ZP Code oy ' 8 interest (such as fee simple, tenancy by
Other the entireties, or 2 life estate), if known.

Who has an interest in the property? Check one. fee simple

Nassau Deblor 1 only

County C3 Debtor 2 only

UL] check if this is community property

(2 Bebtor 4 and Debtor 2 only " s
(See instructions)

Ct At feast one of the debtors and another
Other information you wish to add about this item, such as local

 

 

 

 

 

 

 

 

property identification number:
Hf you own or have more than one, list here:
What is the property? Check alt that apply. Do not deduct secured claims or exemptions. Put
C} single-family home the amount of any secured claims on Schedule D:
42. . Creditors Who Have Claims Secured by Property.
5 “available, or fplion {2 Duptex oF mulirauni building
UL Condominium or cooperative Current value ofthe Current value of the
(2 Manufactured or mobite home entire property? portion you own?
CO} Land $ $
C2 investment property
: Describe the nature of your ownership
City Sale zw Code «LE Timeshare interest (such as fee simple, tenancy by
C) other the entireties, or a life estate}, if known.
Who has an interest in the property? Check one.
1 Debtor 1 onty
County U1 Debtor 2 only
Q) Debtor 1 and Debtor 2 only CD Gheck if this is community property
(9 Af least one of the deblors and another (see instructions}

Other information you wish to add about this item, such as local
property identification number.

 

Official Form 1064/8 Schedule AS: Property page 1

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 13 of 63

Debtor, Penni J Campo

 

First Nar Middle Name Last Mame

1.3.

 

Street addiess, ff available, of other description

 

 

State ZIP Code

 

County

2. Add the dollar value of the portion you own for aff of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. .00020oo..oeeeeeeeeececeeece cececece cece cose eee neneeeeceseseeeeseeeeeenes >

‘Tuer Describe Your Vehicles

What ts the property? Check all that apply.
CO Singletamity home

CD Duptex or muttiunit building

LJ Condominium or cooperative

(CJ) Manufactured of mobile home

CO Land

CI Investment proparty

C3 Timeshare

EC] other

 

Who has an interest in the property? Check one.
C] Debtor 1 only

(J Debtor 2 onty

(2 Debtor 7 and Debtor 2 only

(1 At teast one of the debtors and another

Case number ¢@ axxen}

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schediuse D-
(Creditors Who Have Claims Secured by Property.

Cure value ofthe Curent value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest {such as fee simple, tenancy by
the entireties, or a life estate), if known,

 

C} check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number,

 

 

200,000

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

1 No

if Yes

3.1. Make: Nissan
Model: Armada
Year: 2017
Approximate mileage: 60,000
Other information:

 

 

I you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate miteage:
Other information:

 

 

 

 

Official Form 1064/8

Who has an interest in the property? Check one.
44 Debior 1 only

CI Debtor 2 only

(1 Debtor 1 and Debtor 2 only

(2 At least one of the deblors and another

QO) Gheck if this is community property (see
instructions)

Who has an interest in the property? Check one.
CI Debtor + only

(2 Bebtor 2 onty

L] Debtor 1 and Debtor 2 only

(2) At least one of the debiors and another

LI Check if this is community property (ee
instructions)

Schedule AJB: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Clams Secured by Property.

Current yalue ofthe Current value of the
entire property? portion you own?

22,600 26,850

$

Do not deduct secured claims of exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 14 of 63

 

 

 

 

 

Debtar 1 Renni J Campo Case NUMber oF keown.
Fa Name Mehdi Mavi ‘Last Maree
43. Make: Who has an interest in the property? Check one.
Model: LY Debtor 1 onty
C) Debtor 2 only
Year.
(0 Debtor 1 and Debtor 2 only
Approximate mileage: CI Al least one of the debtors and another
Other information:
( Gheck if this is community property (see
instructions)
34. Make: Who has an interest in the property? Check one.
Model: CI Debtor 1 onty
LJ Debtor 2 onty
Year:
CD Debtor 1 and Debtor 2 only
Approximate mileage: (At least one of the debtors and another
‘Other information:

 

 

C) heck if this is community property (see
instructions}

 

 

 

Deo not deduct secured claims or exemptions. Put
the amount of any secuted claims on Schedule D:
Creators Who Have Claims Secured by Property.

Currerk value ofthe Current value of the
entire property? Portion you own?

 

De not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule DO:
Gredifors Who Have Claims Secured by Property.

Current value of the Current yalue of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, raiders, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

ea No
Qa Yes
41. Make:
Model:
Year.
Other information:

Who tas an interest in the property? Check one.
U1 Debtor 1 only

1 Debtor 2 only

( Debtor 1 and Debtor 2 only

(J at feast one of the debtors and another

 

—
|

If you own or have mere than one, fist here:

42. Make:
Model:
Year:

Other information:

CO) Check if this is community property (see
instructions)

 

Who has an interest in the property? Check one.
CY Debtor 1 only

UO Debtor 2 only

( Debtor 1 and Debtor 2 only

(1 At least one of the debtors and another

 

 

LI check if this is community property (see
instructions)

 

 

5. Add the dollar value of the portion you own for ail of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that mumiber here 00 cece ce ec eons neceenneetecc nee ceeecene ve venevanee te suseeeuyeuteeeweees

Official Form 106A/8

Schedule A/B: Property

De not deduct secured clainrs or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Bo not deduct secured claims of exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

 

page 3

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 15 of 63

Renni J Campo

FrstNere Micidie: Migr Lest Mame

Debtor 1 Case Number qf coven,

 

ae Describe Your Pesonal and Household itens

 

De you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

in , - ce ; ;
i Yes. Describe... . Major Appliances, fumiture, kitchenware, dishes

7. Electronics

Examples: Televisions and radios, audio, video, stereo, and digital equipment: computers, printers, scanners; music
collections: electronic devices including cell phones, cameras, media players, games

OI No '
(@ Yes. Describe........ ‘3TV's

3. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork, books, pictures, or other art objects;
Stamp, coin, of baseball card collections; other collections, memorabitia, collectibles
4 No

CD Yes. Describe..........

9 Equipment for sports and hobbies

Examples; Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis: canoes
and kayaks, carpentry tools; musical instruments

CI Ne . ,
@ Yes. Describe... Trampoline Rebounder

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
id No
C} Yes. Describe..........

11. Clothes.
Exempies: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CI No

A Yes. Describe... -Vetyday Clothes

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, sliver

4 No ;

13. Non-fanm animais
Examples: Bogs, cats, birds, horses

CI No
i Yes. Describe.........

a dag
14. Any other personal and household items you did not already list, including any health aids you did not list
CI No
C) Yes. Give specific
information. 0.0.0...)

15. Add the dallar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that murnber here. ..

Official Form 1064/8 Schedule AfB: Property

Current value of the
portion you awn?

Do not deduct secured clair
or exemptions.

 

 

‘5 300.00
$ 300.00
s

s 25
$

$ 100.00
$

$

$
5 725.00

 

 

page 4

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 16 of 63

Renni J Campo

Fast tame Middie Mame Lost Narew

Debtor 1 Case number {et ken),

 

Tees Describe Your Financial Assets

 

Do you own or have any fegal or equitable interest in any of the following? Current value of the
portion you own?
Bo not deduct secured claims.
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
Owe

@ yes. CAGH. 470.2 Check

  

2 300.00

17. Deposits of money
Examples: Checking, savings, or other financial accounts: certificates of deposit, shares in credit unions, brokerage houses,
ang other similar insiiutions. f you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CJ no

@ Yes... Insfitution name:
47.1. Checking account: Acoms on line investing $ 400
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: 3
17.5, Certificates of deposit: $
17.6. Other financial account: $
17.7. Otiver financial account: $
17.8, Other financial account: $
17.9. Other financial account: $

18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

@ Wo

OB Ves... Institution oF issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joimt venture

@ no Name of entity: % of ownership:

(2 Yes. Give specific 0% %, $

information about 0%
ow % 5

Official Form 1064/B Schedule AJB: Property page 5

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 17 of 63

Renni J Campo

First Meme Midde Name Last Name

Debtor 1 Case number (7 tron)

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Norn-negotiehie instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

@i no
Cl Yes. Give specific [sever name:
mifornnation about
them... 3
4
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
2 No
OO Yes. List each
account separately. Type of account: Institution name:
401(k) or simétar plan. $
Pension plan: 3
IRA: 5
Retirement account. 3
Keogh: 3
Additional account: $
Additional account: 5
22 Secunty deposits and prepayments
Your share of all unused depesits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water}, telecormmunications
companies, or others
if no
OF Yes. Institution name or individual:
Electric: $
Gas: 5
Heating ou: $
Security deposit on rental unit. $
Prepaid rent: $
Telephone: $
Water. 3
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
1 No
CO Yes... Issuer name and description:
$
$

 

Official Form 1064/8 Schedule A/B: Property . page §

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 18 of 63

Renni J Campo

First Name Miidie Name Lost Mame

Debtor 1 CSSe NUMDED Gr kc

 

24. Interests in an education IRA, in an accound in a qualified ABLE program, or under a qualified state tution program.
26 U.S.C. §§ 530(bX(1), 529A(b}, and 529(b)(1).
C1 No

Aves Institution name and description. Separately file the records of any interests.11 U.S.C. § 52 1(c):

Acoms investing On line 5 130

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your berefit

@ No

UI Yes. Give specific
information about them... :§,

26. Patents, copyrights, trademarks, trade secreis, and other wnfellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
4 No

C] Yes. Give specific
information about them. ._. $

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive fcenses, cooperative association holdings, liquor licenses, professional licenses

J No
Cl Yes. Give specific
information about them... : -§$
Money oF property owed ta you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
28. Tax refunds owed to you
No

C1 Yes. Give specific information

~ Federat: $
about them, including whether :
you already filed the retums State: $3
and the tax years... seareeee :
Local: $

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settement, property settlement

QC No
@ Yes. Give specific information... ‘Child Support
pease role he NAS COT mg
pad gn ce March - Support: 5 600
. Divorce setthement: $
’ Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
CI No
C] Yes. Give specific information. ............ .

Offickl Form 1064/8 Schedule AJB: Property page 7

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 19 of 63

Renni J Campo

Fret Name Middle Narre Last Mane

Debtor 4 Case number (xno,

 

34. Interests in insurance policies
Exampies: Health, disability, or fife insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

it No

(1 Yes. Name the insurance company Company name: Beneficiary: Surender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

Wf you are the beneficiary of a living trust, expect proceeds from a Ife insurance policy, or are currentty entitled to receive
proparty because someone has died.

@ No
CO Yes. Give specific information... |

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

4 No

4 Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

2 No
OO) Yes. Describe each claim.

35_ Any financial assets you did not already list

44 No
OD Yes. Give specific information...

 

36. Add the dottar value of all of your entries from Part 4, including any entries for pages you have attached 4430
for Part 4. Write that number here ... oo ctcteteeccyecnctttntntnggeanenercrtene svete cotsestseetatentaneeeeesesetcc ccc ecanen ee SP 5

 

 

 

ee Describe Any Business-Related Property You Own or Have an interest ln. List any real estate in Part 1.

 

37.0 you own or have any legal or equitable interest in any business-related property?
4@ No. Go to Part 6.
CL Yes. Go to line 38.

Curtent value of the
portion you own?
Do not deduct secured claims
or exemptions.
38. Accounts receivable of commissions you already eamed
@ no
(J Yes. Describe...
%
39. Office equipment, furnishings, and supplies
Examptes. Business-telated computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
id No
L Yes. Describe... $

Official Form 106A/B Schedule AJB: Property page 8

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 20 of 63

Renni J Campo

Firat Name Midde Natie Last Name

Debtor 1 GaSe NUMDEF (8 known,

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

UC] Yes. Describe... ! $
41_Inventory

lf No :

C) Yes. Describe ..| %

42 interests in partnerships or joint ventures
No
C) Yes. Describe... Name of entity: % of ownership:

43. Customer lists, mailing lists, or other compilations
id No
C1 Yes. Do your fists include personally identifiable information (as defined in 11 U.S.C. § 101(41A)j?
LJ No
CI Yes. Describe...

44 Any business-related property you did not already list
ft No
C] Yes. Give specific

 

information .........

 

 

 

o-  w e  O

 

 

45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached 0
for Part 5. Write that mummbeer ere ooo occ cceccccccecccsnecencesseesceseeeessesesesensesenerenevasteneeeeeeeiniesenwsevtiitrutersniiniee SP ae

 

 

 

each Describe Any Farry and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list % in Part 4.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
if No. Ga to Pait 7.
C] Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.
47, Farm animals

Examples: Livestock, poultry, fammraised fish
CI No
OU eS.

Official Form 106A4/B Schedule AJB: Property page 9

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 21 of 63

 

 

 

Debtor 4 Renni J Campo number y
FirstName Middle Mame Last Hearne
48 Crops—etther growing o7 harvested
QO No
CL} Yes. Give specific :
information. ............ ' $
49 Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
C No
CD Yes.
5
50. Farm and fishing supplies, chemicals, and feed
QD] No
$
S1_Any fanm- and commercial fishing-related property you did not already list
L} No
C] Yes. Give specific
52. Add the dollar value of al of your entries from Part 6, including any entries for pages you have attached $
for Part 6, Write that number heze .. vesce once aceeeseosonsetevegeesssstecequoseguagasanavaseatevevesearanaeeasanenseeeeeeaneeestctcccssegsieeasicaneaeacanereecaeeeeesesee

 

 

 

awe Describe All Property You Own or Have an Interest in That You Did Not List Above

 

33. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
@ No

CI Yes. Give specific

 

 

54. Add the dollar value of all of your entries from Part 7. Write that mumiber Were eee cece ee

 

 

List the Totals of Each Part of this Form

 

 

55 Part 4: Total real estate, He 2 cee ec eeeseesessesssorsentacunasnatasnsasearatasesiatutasastasisnsasesmintnseninnencnnccaees SS 200,000

56.Part 2: Total vehicles, fine 5 $ 22,600.00

57 Part 3: Tatal personal and household items, line 15 $ £28.00

58 Part 4: Total financial assets, line 36 s 1430.00

59. Part §: Total business-retated property, line 45 $ 0

60. Part §: Total fanm- and fishing-+related property, line 62 $ 0

61. Part T: Total other property not tisted, line 54 +s 0

62. Total personal property. Add lines 56 through 61. _._................- $ 24,755.00 ‘Copy personal property total > +s 24,755.00
224755.00

63. Total of all property on Schedule AJB. Add line 55 + Hine G2. ec ca ceeeee cee ene sagen te setenen ecanenesseneenscoeenerae

 

 

 

Official Form 1064/8 Schedule AJB: Property

page 10

 
" Case 3:19-bk-01961-JAF Doc1 Filed 05/24/19 Page 22 of 63

Fallin this information to identify your case:

Debtor 1

 

rst Name

Debtor 2
(Spouse, f filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of

Case number LJ Check if this is an
{IF known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. Vf two married people are filing together, both are equally responsible far supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, fst the property that you claim as exempt. if more
space is needed, fili aut and attach to this page as many copies of Part 2: Additonal Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing 50-is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under 2 taw that
limits the exemption to a particular dollar armount and the value of the property is determined to exceed that ammount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

 

1. Which set of exemptions are you clanming? Check one only, even if your spouse is filing with you.

i you are claiming state and federal nonbantrupicy exemptions. 11 U.S.C. § 522(b)(3)
UJ You are claiming federal exemptions. 11 U.S.C. § 522(b){2)

2. For any property you fst on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and ine on Current value of the Amount of the exemption you claim Specific jaws that atow exemption

 

 

 

 

 

Schedule A/€ that lists this praperty Portion you own
Copy the value from Check only one box for each exemption,
Sehedule AB
deceription: 1314 Bellmore Ave $ i 5 550.00
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: § ——————————_—__ &, Cis
Line frem CI 100% of fair market value, up to
Schedule AB: any applicable statutory limit
Brief
description, §=§ —————_—____——_ §. Os
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
QO No
L) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
Yes

Officiat Form 106C Schedule C: The Property You Claim as Exempt page tof

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 23 of 63

Debtor 1 Case number gf mown),
Fast Niartiee Middie Narre Last Name

Additional Page

Brief description of the property and line Current value ofthe Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on Schedule A/B that lists this property portion you own
Capy the value from Gheck only one box for each exemption
Schedule A/B
Brief
description: 3 Os
Line from (2) 100% of fair market value, up to
Schedule AB: any applicable statutory Fmit
Brief
description: $ Cis
Line from CI 100% of fair market value, up to
Schedule AB: —— any applicable statutory limit
Brief
description: 3s. =f
Line from Q) 100% of fair market value, up to
Schedule AB: any applicable statutory limit
Brief
description: $. is
Line from £3 100% of fair market value, up to
Schedule A/B- any applicable statutory limit
Brief
description: $ Cs
Line from LJ 100% of fair market value, up to
Schedule 482 ———— any applicable statutory limit
Brief
description: $ Us
Line from Cl 100% of fair market vatue, up te
Schedule A/B: ~ any applicable statutory limit
Brief
description: § Us
Line from LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Lis
Line from LJ 100% of fair market value, up to
Schedule AB: ———— any applicable statutory limit
Bret
description: $s . «OOF
Line from UO 100% of fair market vaiue, up to
Schedule AB: any applicable statutory limit
Brief
description: $ Cis
Line from (CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: 4 Li$
Line from (J 100% of fair market value, up to
Schedule AB: ~——— any applicable statutory limit
Bref
description: § Os
Line from 2 100% of fair market value, up to
Schedule AB: any applicable statutory limit

Official Form 106C

 

Schedule C: The Property You Claim as Exempt page 2 of __
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 24 of 63

Fill in this information to identify your case:

Renni J Campo

First Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name

 

Middle Name

United States Bankruplcy Court for the: Middle District of Florida

Case number
ff krecpani}

 

LI Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. if two maried peopte are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additional Page, fill i out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/15

4. Do any creditors have claims secured by your property?
2 No. Check this box and submit this ferm to the court with your other schedules. You have nothing else to report on this form.
7 Yes. Fill in all of the information below.

BEREE Uist aut secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

(2 deptor 1 and Debtor 2 only
CJ At least one of the debtors and another

(Check if this claim relates to a
community debt
Date debt was incurred

 

 

 

. . Column A Column B Column ¢
2 (List aif secured claims. !f a creditor has more than one secured claim, list the creditor separately» ountofciaim Value ofcollateral Unsecured
for each claim. if more than one creditor has a particular claim, fist the other creditors in Part2. 1, not deduct the that supports this portion
As much as possibk, list the claims in alphabetical order according te the creditor's name. value of collateral. claim Wany
Wilmington Trust Describe the property that secures the claim: $ $s
Creditors Name (1314 Bellmore Avenue ~
| Belimare New York 11710 |
Number Sreet Lo. . i
As of the date you file, the claim is: Check ail that apply.
uw Contingent
_ - (2 Unkiquidated
Cay Gate FIP Code O1 pisputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Wf? Debtor 1 only fi’ An agreement you made {such as mortgage or secured
(2 Bebtor 2 onty car Ioan)
Debtor + and Debtor 2 only (J statutory fien (such as tax tien, mechanic's fen}
U1 Atleast one of the debtors and another (2 ddgmoent fen from a fawsuit
(2 other (including a right to offset)
L) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number coe, Cee
| 2.4) Describe the property that secures the claim: $ $ 3
Creditors Name \
| 1
Number Street |
As of the daie you file, the claim is: Check ali thal appyy.
QO Contingent
tJ \ J lis . f f 7]
City State ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check afl that apply.
CI Debter 1 onty CD An agreement you made (such as mortgage or secured
2 Debtor 2 onty car loan)

(C1 statutory Sen (such as tax lien, mechanic's lien)
CO wuxtgment fen from a lawsuit
01 other {including 2 right to offset)

Last 4 digits of account number _

Add the dollar value of your entries in Colum A on this page. Write that number tere:

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property

page 1 of _-3

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 25 of 63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Renni J Campo Case number tif town)
First Maerre Middle Name Last Name
Aésitiona Pag CN en ca ae
_ - . _. . of claim a co Insecur
After listing any entries on this page, number them beginning with 2.3, fottowed Do not deduct the «that supports this portion
by 2.4, and so forth. value of collateral. claim any
Describe the property that secures the claim: $ $ $
Creditors Name : ~~
|
Number Street
AS of the date you file, the claim is: Check all that apply.
C1 Contingent
City State ZIP Code CJ untiquidated
C) Disputed
Who owes the debt? Chack one. Nature of lien. Check aii that apply.
U} Detter 1 only LD An agreement you made (such as mortgage or secured
CF Debtor 2 only car loan}
C1 Debtor 1 and Debtor 2 onty CO) Statutory Gen (such as tax lien, mechanic's lien)
U1 Atleast one of the debtors and another CO Judgment lien from a lawsuit
LI Other (including a right to offset)
LJ Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
C] Describe the property that secures the claim: $ $ $
Creditor's. Name — a
As of the date you file, the claim is: Check all that apply.
| Contingent
O) Uniquidated
City Stale ZIP Code C1 disputed
Who owes the debt? Check one. Nature of lien. Check all thal apply.
OO Debtor 4 onty a
An agreement you made (such as mortgage or secured
CD Debtor 2 only car loan)
CJ Detior 1 and Debtor 2 only C1 Statutory ben (such as tax lien, mechanic's Gen)
(2 As feast one of the debtors and another 9 Judgment ten trom a lawentt
Cth [ ight to offset
0 Check if this claim relates to a OF ther drckding a right 4
community debt
Date det was incurred Last 4 digits of account number
CJ Describe the property that secures the claim: $ $ $
Creditors Name — a 1
: |
|
Number Sueet |
As of the date you file, the claim is: Check all that apply.
CJ Contingent
City State ZIP Code O} Untiquidated
oO Disputed
Who owes the debt? Check ane. Nature of lien. Check all that apply.
U1 Debtor 4 onty UO) An agreement you made (such as mortgage or secured
CJ Debtor 2 only car loan}
C2 Debtor 1 and Debtor 2 only EJ Statutory fen (such as tax fen, mechanic's lien)
(CI At beast one of the debtors and another CO Judgment fen from a fawsuit

(J Other Gincluding a sight to offsel)
Check if this claim relates to a

community debt
Date debt was incusred Last 4 digits of account number

Add the doflar value of your entries in Column A on this page. Write that number here:

If this is the last page of your fonn, add the dollar value totals from all pages.
Write that number here:

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page Lot 3

 

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 26 of 63
Renni J Campo

Ars Name Micke Name Last Name

Ea List Others to Be Notified for a Debt That You Already Listed

Debtor 1 Case number gw mawn)

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you awe to someone else, fist the creditor in Part 1, and then list the collection agency here. Similarty, if
you have more than one creditor for any of the debts that you listed in Part 4, list the additional creditors here. If you do not have additional persons to

be notified for any debts in Part 1, do not fill out or submit this page.

U

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last 4 digits ofaccount number
Number Street
Cily State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

[ On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

[| On which tine in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
cry State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnmumber
Number Street
Ciy State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page. 4 of _

On which line in Part + did you enter the creditor?

 

 
Case 3:19-bk-01961-JAF Doc 1

Filed 05/24/19 Page 27 of 63

  

Fillin this information to identify your case:

Renni J Campo

Fest Name

Debtor i

 

Middia Name

Debtor 2
Spouse, if filing) First Name

 

Madde Name

United States Bankruptcy Court forthe: Middle District of Florida

LJ Check if this is an

Case number amended filing

(Ff known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired teases that could result ina claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/5) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not inchide any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

42/15

List AH of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

CI No. Go to Part 2.

wf Yes.

2. List all of your priority unsecured claims. if a creditor has more than one prionty unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. a claim has both priority and nonpriority amounts, {ist that claim here and show both priority and
nanpriority amounts. As much as possible, list the ciaims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill aut the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

24 | New York State

 

Priority Creditor's Name

 

Number Street

 

 

City State
Who incurred the debt? Check one.
4@f Debtor + only

( Debtor 2 onty

(2 Debtor 1 and Debtor 2 only

0 At least one of the debjors and another

Q Check if this claim is for a community debt

ZIP Code

1s the claim subject to offset?
O1 No
O) yes,

Priorty Creditors Name

 

Number Street

 

 

Cily State
Who incurred the debt? Check one.
ED Debtor 1 only

0 Debtor 2 only

(CJ Dettor 1 and Debtor 2 only

C) At least one of the debtors and another

(2) Check if this claim is for a community debt
Is the claim subject to offset?

Ono
CO) ves

ZIP Code

Official Form 106E/F

Schedute E/F: Creditors Who Have Unsecured Claims

Total claim Priority

amount

Nonpricrity
arnount

Last 4 digits of account number s_ 15,000.00 5,000.00 5,000.00

 

When was the debt incurred?

As of the date you file, the claim is: Check aif that apply.
44 Contingent

OO unliquidated

QO Disputed

Type of PRIORITY unsecured claim:

1 Domestic support obligations

44 Taxes and certain ofher debts you owe the government

(2 ctaims for death or personal injury while you were
intoxicated

CD other. Specify

 

Last 4 digits ofaccountnumber 3 og $ $
When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply.
CO Contingent

1D Uniquidated

(2 Disputed

Type of PRIORITY unsecured claim:

(1 Domestic support objigations

OF Taxes and certain other debts you awe the government

LD ctaims for death or personal injury while you were
intoxicated

L] other. Specty

 

page 1 of__

 
Debtor 1

Renni J Carfgase 3:19-bk-01961-JAF Doc1 Filed 05/24/19. Page 28 of 63

 

 

First Name Middie Meme

‘Last Bisere:

Your PRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

[J

 

 

 

 

Priority Creditor's Narre
Number Street
cy State ZIP Code

Who incurred the debt? Check one.
C1 Debtor 1 onty

L) Debtor 2 onty

(1 Debtor 1 and Dettor 7 only

(1 At jeast one of the detters and another

Check if this claim js for a community debt

Is the claim subject to offset?

QD Wo
Cl ves

 

Priorty Creditors Name

 

Number Street

 

 

Cay State ZIP Code
Whe incurred the debt? Check one.

LE Debtor 7 only

C3 Debtor 2 only

CO Debtor 1 and Debtor 2 only

CY At least one of the debtors and another

(J Gheck if this claim is for a community debt

 

 

 

 

Is the claim subject to offset?

CJ No

Priority Creditors Name

Number Street

Cay State ZIP Code

Who incurred the debt? Check one.

(1 Debtor 1 onty

(1 Debtor 2 only

(0 Debtor 1 and Debtor 2 only

(0 At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?
O1 No

Official Form 106£/F

Total claim Priority
amount

Last 4 digits of account number $ 3

When was the debt incurred?

As of the date you file, the claim is: Check afl that apply.

CO Contingent

(J unliquidated

C1 disputed

Type of PRIORITY unsecured claim:

(1 Domestic support obligations

(J taxes and certain other debts you awe the govemment

WU Claims for death or personal injury while you were
intaxieated

i other. Specify

 

Last 4 digits of account number $ $

When was the debt incurred?

As of the date you file, the claim ts: Check all that apply.

CJ Contingent

| Untiquidated

TD Disputed

Type of PRIORITY unsecured claim:

(7 Domestic support obligations

LJ Taxes and certain other debts you owe the government

(] Claims for death or personal injury while you were
intoxicated

CD other. Specity

 

Last 4 digits of account number ____

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

U1 Contingent
U1 Untiquidated
U1 Disputed

Type of PRIORITY unsecured claim:

C] Domestic support obtigations

OO Taxes and certain other debts you ewe the government

2 Claims for death or personal injury white you were
intoxicated

14 other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

Nonpriority
amount

page of_

 

 
peti REN J Came 3:19-bk-01961-JAF Doc1 Filed 05/24/19. ,~Rage 29 of 63

 

First Name Mickie Name Lest Name

ee All of Your NONPRIORITY Unsecured Claims

%. Do any creditors have nonprority unsecured claims against you?

 

- CINo. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, fist the creditor separately for each claim. For each claim listed, identify what type of claim itis. Do not list claims already
included in Part 1. lf more than one crediter holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

Verizon Wireless

 

Nonprority Cred@or's Name

 

Number Steet

 

City Sate ZIP Gode

Whe incurred the debt? Check one.
44 Debtor 1 only

CY Debtor 2 only

(C) Debtor 1 and Debtor 2 only

(Cat least one of the deblors and another

OC) Check if this claim is for a community debt
fs the claim subject to offset?

 

 

 

4d No
3 Yes
Banfield Pet Hospital
Nonpnorky Creditors Name
Number Street
City State ZIP Code

Who incurred the debt? Check one.
44 Debtor 1 onfy

(J Bebtar 2 onty

(2 Debtor 1 and Debtor 2 only

C3 At least one of the deblors and another

CJ Check if this claim is for a community debt

 

 

 

Is the claim subject to offset?
LI No
3 Yes
fs Radiology of Ocala
Nonpriorty Creditors Name
Number Street
Ciy State ZIP Code

 

Wie incurred the debt? Cireck one.

1 Debtor 1 only

() Debtor 2 onty

CJ debtor 1 and Debtor 2 only

(2 At east one of the debtors and another

O) Check if this claim is for a community debt

\s the claim subject {o offset?
O] No
C) Yes

Official Form 106E/F

Total claim

Last 4 digits ofaccountmumber 845.00

When was the debt incurred?

As oi the date you file, the claim is: Check al] that apply.

wf Contingent
C2 unliquidated
OO Disputes

Type of NONPRIORITY unsecured claim:

OO Student loans

CJ Obligations arising oul of a separation agreement or divoree
thal you did not report as priority claims

LJ Debts to pension or profit-sharing plans, and other similar dabts

Wf other. Specify

 

Last 4 digits of account number —__ $ 00.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

iF Contingent
(] unliquidated
C1 Disputed

Type of NONPRIORITY unsecured claim:

(9 Student loans

L) Obligations arising aul of a separation agreement or divorce
thal you did not report as priority claims

{J Debts to pension or profit-sharing plans, and other similar debts

of other. Specify

 

Last 4 digits ofaccount number + 255
When was the debt incurred?

As of the date you file, the claim is: Check alt that apply.

(J Contingent
OD} unliquidated
| Disputed

Type of NONPRIORITY unsecused claim:

C2 Student loans

 obiigations arising eut of a separation agreement or divorce
that you did not report as prionty claims

CI Debts to pension or profit-sharing plans, and other similar debis

Cl other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims page of

 

 
Renni J Carfpase 3:19-bk-01961-JAF Doc1 Filed 05/24/19

First Name Middle Name Last Name

ee --- NONPRIORITY Unsecured Claims — Continuation Page

Debtor 1

Page 30 of 63

tf

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

 

 

 

 

 

 

CO Debtor 1 only

CI Dettor 2 only

(J Debtor 1 and Debtor 2 only

(2 At feast one of the debtars and another

Check if this claim is for a community debt

Is the claim subject to offset?

CI No
C} Yes

 

 

Type of NONPRIORITY unsecured caim:

C2 Student ioans

Q Obligations arising out of a separation agreement or divomee that
you did not report as priority claims

L) Debis to pension or profit-sharing plas, and other simitar debts

L] other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims

After listing any entries on this page, number them beginning with 4.4, fotlowed by 4.5, and so forth. Total claim
Community Bank Game Stop Last 4 digits of account number 0 $ 250
Nonpriorty Creditor’s Name

When was the debt incurred?
Number As of the date you file, the claim is: Check ail that apply.
Cy State ZIP Cote C3 Contingent
OD Unkquidated
Who incuxted the debt? Check one. 2 Disputed
(J Debtor 1 only
OF Debtor 2 onty Type of NONPRIORITY unsecured claim:
CI Dettor 1 and Debtor 2 only 1 Student foans
C) Al teas! one of the debtors and another QQ Obligations arising out of a separation agreement or divorce that
O Check if this claim is f ty debt you did not repor as prorily
if this claim is for a community de CI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Cl] other. Specify
CI No
CI Yes
Synchrony Bank TJ Maoox Last 4 digits of account number $ 600
Nonprortty Creditors Name -
When was the debt incurred?
Number As of the date you file, the claim is: Check all that apply.
City State ZIP Code (J Contingent
; CD Unkquidated
Who incurred the debt? Check one. Oo Disputed
CI Debtor 1 only
LE Debtor 2 ony Type of NONPRIORITY unsecured claim:
Debtor 3 an Debtor 2 only (2 Student toans
At least one of the debtors and another CJ Obligations arising out of a separation agreement or divarce that
UE Check if this claim is for a community debt you did not r as priority Claires _,
C1 Debts to pension or profit-sharing plans, and other simiar debts
Is the claim subject to offset? (other. Specity
O1 te
CJ ves
_ +
Last 4 digits ofaccountmumber
Nonprionly Creditors Name
When was the debt incurred?
Number Street 7
As of the date you fife, the claim is: Check aff that apply.
City State ZIP Code CE centingent
(J Untiquidated
Who incurred the debt? Check one. U1 Disputed

Page __ of

 

 
Debtor 1

Renni J Camfpase 3:19-bk-01961-JAF Doc1_ Filed 05/24/19 age 31 of 63

 

First Name

Middle Marie

Last Name

 

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
* example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you fisted in Parts 4 or 2, list the
additional creditors here. If you do not have additional persons te be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

Number

 

 

ZIP Code

 

 

 

 

ZIP Code

 

 

Number

Street

 

 

ZIP Code

 

 

Street

 

 

ZIP Code

 

Name

 

fumnber

 

 

ZIP Code

Last 4 t caits of account number __

 

 

 

 

Last 4 digits of account number
ZIP Code” . cece uu ae be

 

 

 

 

City

Official Form +06E/F

State

ZIP Code

Schedule E/F: Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): CO) Part 1: Creditors with Priority Unsecured Claims
3 Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one}: O Part 1: Creditars with Priority Unsecured Claims
C) Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): LI Part 1: Creditors with Priority Unsecured Claims
QO) Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digtts of account number

On which entry in Part 1 or Part 2 did you fist the original creditor?

Line of (Checkone): C1 Part 1: Creditors with Priority Unsecured Claims

Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number__

On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

() Part 2: Creditors with Nonpriority Unsecured
Claims

So

On which entry i in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): 2 Part 1: Creditors with Priority Unsecured Claims
Ci Part 2: Creditors with Nonpriority Unsecured
Claims

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one} U1 Part 4: Creditors with Priority Unsecured Claims

QO) Part 2 Creditors with Nonpriority Unsecured
Chims

Last 4 digits of account number___

page __of__
sean PANN J Carfpase 3:19-bk-01961-JAF Doc1 Filed 05/24/19 | Page 32 of 63

RUMDber (7 known}

 

Name Middie Name Last Name

wie Add the Amounts for Each Type of Unsecured Claim

 

s. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured clam.

 

 

 

 

Total claim
Total clas 6a. Domestic support obligations 6a. $
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. 5 15,000.00
6c. Claims for death or personal mjury while you were
intoxicated 6c. 5
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. +, 2650.00
6e. Total. Add tines 6a through 6d. 6e. 47.650.00
$ " ‘
Total claim
Total claims 5! Student toans Gf. $
trom Part 2 6g. Obligations arising out of a separation agreement
of divorce that you did not report as priority
claims 6g. $
6h. Debts to penston or profit-sharing plans, and other
simMar debts Sh. $
Gi. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. ots

 

6). Total. Add lines 6f through 6i. gj.

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 33 of 63

Fill in this vatormation to identify your case:

Renni J Campo

_ frst Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number Check if this is:

(If known)
(J An amended filing

LJ A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM 7 DD) YYYY

 

 

 

Schedule I: Your Income 12/45

Be as complete and accurate as possibile. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the tap of any additional pages, write your name and case number {if known}. Answer every question.

 

Part 1: Describe Employment

1. Fill in your employment

 

information. Debtor 1 Debtor 2 ot non-filing spouse
IF you have more than one job,

attach a separate page with

information about additional Employment status 1} Employed CL} Employed

employers. if Not employed LJ Not employed

include part-time, seasonal, or
seit-employed work, Unemployed May 2, 2019

 

 

 

 

 

 

Occupation
Occupation may include student
or homemaker, if it applies.
Employer's name
Employer's address
Number Street Number Street
Gilly State ZIP Code City State AIP Code

How long employed there?

Cie Detaits About Monthly income

 

Estsnate monthly income as of the date you file this form. If you have nothing to report for any Bne, write $0 in the space. Include your non-filing
spouse unless you are separated.

Hf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet te this form.

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. = 2. $ 0 $
3. Estimate and list monthly overtime pay. 3. +6 + $
4. Calculate gross income. Add iine 2 + fine 3. 4. $ 0 $

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 34 of 63
Renni J Campo

First Mame, Middle Naene Last Name
%

Debtor 1 Case number (i known),

 

For Debtor 1 For Debtor 2 or
non-filing spouse

$

 

a

Copy Wine 4 here... cece eee cette cent eter teense tne ee ah A 5 0

 

5. List all payroll deductions:

#

. Tax, Medicare, and Sociai Security deductions
Sb. Mandatory contributions for retirement plans
Sc. Voluntary contributions for retirement plans
Sd. Required repayments of retirement fund loans
Se. Insurance

5f. Domestic support obligations

ae £8 FS
An

5g. Union dues
Sh. Other deductions. Specify:

2 2

 

+§ +

ne Ff © ff Ff FH WM

6, Add the payrail deductions. Add lines 5a + Sb + Sc + 5d + 5e+5f+5g+5h. & $

7. Caiculate total monthly take-home pay. Subtract line 6 from line 4. T. 4

tA

&. List ait other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.

. Interest and dividends 8b. § $
. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlemert.
. Unemployment compensation
. Social Security

. Other government assistance that you regularly receive

include cash assistance and the value (if inown) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

Specify. a S$ $

8g. Pension of retirement income 8g. § $

# ¢

600.00
1000.00

wi
+t

¢2 8
hil
<

2 ¢ 2

Sh. Other monthly income. Specify: 8h. +5 +g

 

9. Add all other income. Add lines 8a + 8b + 8c + 8d + Se + 8f +8g + Bh. 9. $ $

 

 

 

10. Calculate monthly income. Add line 7 + line &. 1600.00
Add the entries in fine 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.) + ___—_ |#] &

 

 

 

 

 

Ul
on

 

 

11. State all other regular contributions to the expenses that you list in Schedile J.
Include coniributions from an unmamied pariner, members of your household, your dependents, your roommates, and other

 

fiends or relatives.
Do not include any amounts already included in lines 2-10 or amounts thai are not available to pay expenses listed in Schedule J.
Specify: 1.+ $
12. Add the amount in the last cotumn of fine 10 to the amount in line 11. The result is the combined monthly income. 1600.00
Write that amount on the Summary of Your Assets and Liabilifes and Certain Statistical Information, if it applies 12. Bo

 

Combined
monthly income
13.Do you expect an increase or decrease within the year after you file this form?

CJ No.

 

if Yes. Explain: | ,

Official Form 1061 Schedule i: Your Income page 2

 

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 35 of 63

Fill in this information to identify your case:

Debtor 1 Renni J Gampo

 

 

First Name Check if this is:
Debtor 2 .
(Sree, if filing) First Name UC] An amended filing
a L) A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: ———____— District of —_____ expenses as of the following date:
eon WM 7 DDT VY

 

dif known)

 

 

Official Form 106J
Schedule J: Your Expenses 4245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

 

ar) a ae Describe Your Household

 

1. Is this a jomt case?

Wf No. Goto tine 2.
CO Yes. Does Debtor 2 live in a separate household?

LI No
(3 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtar 2.

 

 

 

 

 

 

2. Do you have dependents? CI No
Dependent's relationship to Dependent’s Does dependent live
Do not list Debtor 1 and (Wf Yes. Fil out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent.............220....... O
Do not state the dependents’ Son 12 Ne
names. @ Yes
LI No
C) Yes
LI No
C} yes
CJ No
3 ves
CI No
LJ Yes
3. Do your expenses include Wf No
expenses of people other than

yourself and your dependents? 1 Yes

GEE Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
a@pplicabfe date.

Include expenses paid for with non-cash government assistance if you know the value of

 

 

 

such assistance and have included it on Schedule i: Your Income (Official Foun 1061) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4, §
if not included in fine 4:
4a. Real estate taxes 4a. 125.00
4b. Property, homeowner's, or renter's insurance 4b. $ 75.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 100.00
4d. Homeowner's association of condominium dues 4d. § 268.00

 

Official Form 106J Schedule J: Your Expenses page 1

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 36 of 63

 

 

 

 

 

 

 

 

 

 

petior 1: ReNni J Campo Case number dria
First Name Mitidhe Mamie Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. $
6. Utilities:
6a. Electricity, heat, natural gas fa. $ 200.00
Sb. Water, sewer, garbage collection &. & 120.00
6c. Telephone, cell phone, internet, satellite, and cable services &,  § 300.00
éd. Other. Specify: fd. §
7. Food and housekeeping supplies 7. $ 600.00
8. Childcare and children’s education costs 8. $ 150.00
9. Clothing, laundry, and dry cleaning 9. 3

49. Personal care products and services wm 8 § 90.00

11. Medical and dental expenses 1. § 30.00

12. Transportation. include gas, maintenance, bus or train fare. $ 300.00
Ds not inchide car payments. 12. TT

13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. 100.00

14. Charitable contributions and religious donations 14. 3 50.00

15. Insurance.

Do not include insurance deducted from your pay or included im lines 4 or 20.
15a. Life insurance isa. §
15b. Health insurance sb. §$
15c. Vehicle insurance 15. $ 237
45d. Other insurance. Specify: 15d. $
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: wc ‘§

17. Installment or lease payments: .
17a. Car payments for Vetticle 1 ta. § £52-
17b, Car payments for Vehicle 2 17 | $
17c. Other. Specify: We. ¥
17d. Other. Specify: vd oF

13. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule i, Your income (Official Form 1064). 1. ¢

19. Other payments you make to support others who do not live with you.

Specify: 19. $

20. Other real property expenses not included in lines 4 or 6 of this form or on Schedule I. Your Income.
20a. Mortgages on other property 20a. $
20. Real estate taxes 20. $
20c. Property, homeowner's, or renter’s insurance Me. §F.
26d. Maintenance, repair, and upkeep expenses 20d. $
20e. Homeowner's association or condominium dues 200. F

Official Form 406J Schedule J: Your Expenses page 2

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 37 of 63

 

 

1 Renni J Campo Case number ii mown
First Name Middle Narre Last Mame
21. Other. Specify: 21, +$

 

22. Calculate your monthly expenses. i

 

22a. Add lines 4 through 21. a § 3434.00 -
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106-2 2b. § .
22c. Add line 22a and 22b. The resuit is your monthly expenses. 20.  ¢ 3434.00 |
23. Calculate nthiy net inc:
ulate your monthly ome. ; 4600.00
23a. Copy line 12 (your combined monthly income) from Schedufe |. 2a,

23b. Copy your morithly expenses from line 22c above. 23b. —¥ 3434.00

23c. Subtract your monthty expenses from your monthly income. -1834.00
The result is your monthly net income. 23c. tO

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of 4 modification to the terms of your mortgage?

Wf No.

(] ves. Explain here:

Official Form 106 Schedule J: Your Expenses page 3

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 38 of 63

Fill in this information to identify your case:

Debtor 4 Renni J Gampo

Fink Mame

Debtor 2
(Spouse, # filing) First Name Marites: Marte

 

United States Bankruptcy Court for the: Middle District of Florida

Case number
{if x10Wwn)

 

(J Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/18

iftwo married people are filing together, both are equally responsible for supplying correct information.

‘You must file this form whenever you file bankruptcy schedules of amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. & 152, 1341, 1519, and 3571.

| EES

Did you pay of agree to pay someone who is NOT an attomey to help you fil out bankruptcy forms?
if No

CI Yes. Name of person . Attach Sanknuptcy Petition Proparer’s Notice, Dectaration, arr
Signature (Official Form 119).

 

Under ality of perjury, | declare that | have read the summary and schedules filed with this declaration and
true and correct.

  

x

 

Signature of Debtor 2

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Fiffen {Ins information to identify your case:

Debtor 4 Renn J Campo

First Name
Debtor 2

 

(Spouse, if fling} First Name

Middle Name

United States Bankruptcy Caurt for the: Middle District of Florida

Case number

 

{if iatown)

 

 

Official Form 107

 

Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 39 of 63

{] Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 0419

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

information. tf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

So Give Details About Your Marital Status and Where You Lived Before

41. Whatis your current marital status?

(] Married
#4 Not married

2. During the last 3 years, have you frved anywhere other than where you five now?

No

CI Yes. List ail of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1:

Dates Debfar 4 Debtor 2:

 

 

 

 

 

 

Number Street

 

 

 

 

 

City

 

Dates Debtor 2
lived there lived there
(CD same as Debtor 1 LJ Same as Debtor 4
_.. From a From
Number Street
To To
State ZIP Code Ciy State ZIP Code
CL Same as Debtor 4 UL Same as Debtor 1
From From
Number Street
Ta To
State ZIP Cade Chy State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or Jegal equivalent in a community property state or territory? (Community property
states and teritories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

@ No

LJ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your income

Official Farm 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 40 of 63

Debtor1 Renn J Campo

Gane number (¢ koen,
- First Mame Middle Name Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
LI No
#4 Ves. Fill in the details.

 

Debtor 1 Debtor 2
Sources of income Gross income Sources of Income Gross income
Check all that apply. (before deductions and Check ail that apply. {before deductions and
exclusions} exclusians)
+ 2 | Wag iss C) Wages, commissions.
From January 1 of current year until es, Col 8,000.00 » OO d
the date you filed for bankruptcy: bonuses, tips $___->—__ bonuses, tips $
ao Operating a business QO Operating a business
For last calendar year: 14 Wages, commissions, CL) Wages, commissions,
. bonuses, fips $ 22,000.00 bonuses, tips $
(January 1 to December 31,2018 > Operating a business 1} Operaling a business
For the calendar year before that: TC Wages, COMTIMISSIONS, CI Wages, commissions,
bonuses, tips 5 bonuses, tips $
(January 1 to December 31, } Ch cperatinga business “1 operating a business
vy

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of offer income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest: dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.
List each source and the gross Income from each source separately. Do not include income that you listed in line 4.

wf No

OO) Yes. Fill in the details.

 

 

 

 

 

 

Debtor 1 Debtor 2
Sources of incame Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and {before deductions and
exclusions) exclusions)
From January 1 of current year until. ———____—_ $
the date you filed for bankruptcy- $
— i ee
For last calendar year: ee tC«*SS
(January 110 December 31,2018 5 ee
¥YYY
$
For the calendar year before that: $ $
(January 1 to December 31, )
YYvY
$

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 41 of 63

Debtor 1 Renn J Gam Case number (if known)
. Firet Hare Midde Name Last Name

 

ee Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
el No. Neither Debtor 1 nor Debtor 2 has primarity consumer debts, Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

No. Go to line 7,

L Yes. List below each creditor to whom you paid a total of $6,825" or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child suppert and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

0 Yes. Debtor 1 or Debtor 2 of both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

L) No. Go te tine 7.
LJ Yas. List below each creditor to whom you paid a total of $600 of more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as chiki support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Tota? amount paid Amount you stilt owe Was this payment for...
payment
3 $ Morty;
Creditors Name Ul age
CL} Car
Number Street LD credit card
LY Loan Tepayment
| Suppliers ar vandars
City State ZIP Code CI other
$ $ C) Motigage
Creditors Name
CL) car
Number Strest = CI Credit card
E) Loan repayment
C} Suppliers or vendors
City State ZIP Gode 0 otter
$ § C) Mortgage
Credtors Name
Q Gar
Number Street (3 credit card
O Lean repayment
UY Suppliers or vendors
City State ZIP Code OY other

Official Form 107 Statement of Financial Affairs for Individuats Filing for Bankruptcy page 3

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 42 of 63

Debter1 Renn J Campo

Case number (# town)
Fest Name Middie Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Jnsiders include your relatives; any genera! partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% of more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101, Include payments for domestic support obligations,
such as child support and alimony.

4 No

CI Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you stil, Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ 5
InskiersName ss—s—~—S ee

 

Number = Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an ursider?

include payments on debts guaranteed or cosigned by an insider.

4 No

LI Yes. List all payments that benefited an insider.
Dates of Total amount Amount you sill RFeason for this payment
payment paid owe

Include creditor's name

 

Insider's Name § $

 

Number Street

 

 

City State ZIP Code

 

 

 

 

3 $
insider's Name
Number Street
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuais Filing for Bankruptcy page 4

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 43 of 63

Case number jitsccowr}

 

Debtor? Renn J Campo
. Fret Name Maddie Reamne Last Name

identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List a!l such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

 

 

 

 

 

 

 

and contract disputes.
4 No
CO Yes. Fill in the details,
Nature of the case Court of agency Status of the case
Case title Goan Nowe () Pending
on appeal
Number Street a) Concluded
Case number
City State ZIP Code
Case tale Cation —— Pending
CI on appeal
Number ‘Street Q Concluded
Case number
City State ZIP Code

16. Within 1 year befcre you filed for bankruptcy, was any of your property repossessed, foreclosed, gamished, attached, seized, or levied?
Check all that apply and fill in the details betow.

f No. Gotoline 11.
LJ Yes. Fill in the information below.

Describe the property Date Value of the property
GURRENT FORECLOSURE ACTION

 

 

 

 

 

 

ae $
Creditors Name
Number Street Explain what happened
L] Property was repossessed.
(J Property was foreclosed.
Q Property was gamished.
Cay Sate 7iP Code (J Property was attached, seized, or levied.
Describe the property Date Value of the propert,
5
Creditors Name

 

Number ‘Street
Explam what happened

L} Property was repossessed.

CL} Property was forectosed.

(] Property was gamished.

LJ Property was attached, seized, or levied.

 

 

Cry State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page §

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 44 of 63

Debtor 4 Renn J Campo Case number (¢ how
. First Name Middle Name Last Name

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set olf any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi no

UL) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
cay Slate ZIP Code Last 4 digits of account number: XXXX—__

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Wi No
U ves

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
if No
CJ Yes. Fil in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person's relalionship to you

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vatve
per person the gifts

Person te Whom You Gave the Git

 

 

Number Greet

 

Cay State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page &

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 45 of 63

Debtor1 Renn J Campo Case number kaw
. First Name Middle Name Last Name

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

M1 No

C) Yes. Fill in the details for each gift or contribution.

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
3
Charity’s Name
$

 

 

Number Street

 

City State ZIP Code

List Gertain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

ef No

€) Yes. Fill in the details.

Describe the property you fost and Describe ary insurance coverage for the loss Date of your Value of property
loss lost

how the loss occurred
Include the armnount that insurance has paid. List pending insurance
Gains on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

: 16. Within 1 year before you filed for bankruptcy, did you or anyone eise acting on your behalf pay or transfer any property te anyone
: you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

id No
(] Yes. Fill in the details.

 

 

 

 

 

 

Description and value of any property tansferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $
$
City ao State “ZIP Code
Email or website address

 

Person Who Made the Payment, f Not You

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 46 of 63

Case number (4 known}

 

Debtor 1 Renn J Campo

 

 

 

Find Name Mikkie Mame Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment
Person Who Was Paid
$
Number Street
$

 

 

City "State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for banisuptcy, did you or anyone etse acting on your behaif pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Oo not include any payment or transfer that you listed on line 16.

Mf No

CL} Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfez was

et made
Person Who Was Paid
fi __ $

umber Street

- 3

City - State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

no

LJ Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
tansferred or debts paid in exchange was Made

 

Person Who Received Transfer

 

Number Street

 

 

City Siste ZIP Code

Person's relationship to you

 

Person ho Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Fittng for Bankruptcy page $

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 47 of 63

Dettor1 Henn J Campa Case number ¢tiawn
. rst Name Middle Name Laxst Merrie

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called asset-profection devices.)

Wi no

Cl Yes. Fill in the details.

Description and vatue of the property transferred Date transfer
was made

Name of trust

 

ie List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

’ 20. Within 1 year before you filed for bankruptcy, were arty financial accounts or instruments hefd in your name, of for your benefit,
closed, sokd, moved, or transferred?
Include checking, savings, money market, of other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other fimancial institutions.

Wf No
Ul Yes. Fill in the details.
Last 4 digits of account number = =—s Type of account or Date account was Last balance before

instrument closed, sold, moved, = closing or transfer
or transferred

 

Name of Financial Institution .
YOOX © checking $

() savings

 

Number Street
CI soney market

 

O Brokerage

 

City State ZIP Code Qos

XXXX- UL] checking 5

 

Name of Financial Institution
UI savings

Number Street 1} money market
CL) erokerage
CY other

 

 

 

City State ZIP Code

21. Do you now have, or did you have within t year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

w No
CI Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you stiil
have it?
O No
Name of Financial instittion jane QO Yes
Number Street Number Street
City State 21P Code

 

city State ZIP Code

Officiat Form 107 Statement of Financial Affairs for individuats Filing for Bankruptcy page 9

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 48 of 63

 

Debtor 1 Renn J Campa Case number (known)
. Fret Mame Middle Name Last Name

‘22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
H No
2 Yes. Fill in the detaits.

 

Who else has on had access to «7 Describe the contents Do you still
have it?
CINo
Name of Storage Faciltty Name oO Yes
Number Street Number Street

 

 

CityState ZIP Code

 

City State ZIP Code

Part 9: identify Property You Hold or Control for Someone Else

 

' 23. Do you hold or control any property that someone else owns? inelude any property you borrowed from, are storing for,
or hold in trust for someone.

a No
OC] ves. Fill in the detaits.

 

 

 

 

 

 

 

Where is the property? Describe the property Value
Owner's Name $
N b Street
Number Street
State ZIP Code
City State ZIP Code ony

ete Give Details About Environmental information

 

For the purpose of Part 10, the following definitions apply:

a Environmental law means any federal, state, or local statute or requiation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, 07 material into the air, land, soil, surface water, groundwater, or oihet medium,
including statutes or requiations controlling the cleanup of these substances, wastes, or material

= Sife means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or ut#ize it, mcluding disposal sites.

| Hazardous mraterial means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
24.Has any governmental unit notified you that you may be liable or potentially Hable under or in violation of an environmental aw?

Hi no

QO) Yes. Fitt im the details.

 

 

Governmental unit Emvronmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number ‘Street

City State «ZIP Code

 

 

 

city State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 49 of 63

Debtor 1 Renn J Campa Case number tif hnown,
. Fest Name Middle Hanne LastName

26. Have you notified any governmental unit of any release of hazardous material?

a No
C2 Yes. Fill in the details.

 

 

 

Govemmerial unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City Sate IP Code

26.Have you been a party in any judicial or acninistrative proceeding under any environmental law? Inchide settlements and orders.

Wi No

CI Yes. Fill in the details.

 

 

 

 

 

Court of agency Nature of the case Sat of the
Case title
Court Name CO Pending
LD on appeal
Number Street OC] conciuded
Case number City State ZIP Code

FEEREEEEE Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, dki you Own a business or have any of the following connections to any business?
CO Asole proprietor or self-employed in a trade, profession, or ather activity, either fulltime or part-time
0 A member of a limited liability company (LLC) or limited liabiéity partnership (LLP)
CD A partner in a partnership
C2 An officer, director, or managing executive of a corporation
(2 An owner of at least §% of the voting or equity securities of a corporation

Wf No. None of the above applies. Go to Part 12.
UO) Yes, Check alt that apply above and fil! in the details below for each business.
Describe the nature of the business Employer Kertification number
Do not inctude Sacial Security number or ITH.

 

 

 

 

Business Name
LS
Number Street
Mame of accountant of bookkeeper Dates business existed
From To
City Sate = IP Code
Describe the nature of the business Emptoyer identification number

Do not include Social Security number or ITIN.

 

Business Name

 

 

 

EIN, Ow
Number Street
Name cf accountant of bookkeeper Dates business existed
From To
City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankrupicy page 11

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 50 of 63

Debtor 4° Renn J Campo Cane number (Finown__
r First Nama Middie Name Last Name

 

Employer idendification number
Da not Include Social Security number or (TN.

Describe the nature of the business

 

 

 

Business Name
EIN:
Number Street Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

: 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, of other parties.
1 No
L} Yes. Fill in the detaits below.

Date issued

 

Name MMTDOTYYTY

 

Number Street

 

 

lari Sion Bolow

lhave read the answers on this Siafement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. ] understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, of imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

COO x

re of Debtor Signature of Debtor 2
signal

owe (MID owe

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Banirupicy (Official Form 107}?

fi Ne

Yes

 

Did you pay or agree to pay someone who is not an attomey to help you fill out bankruptcy fons?

No
e Yes. Name of person, . Attach the Bankruptcy Petttian Preparer’s Nofice,
Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 51 of 63

Fill in this information ta identify your case:

Debtor 1 Renni J Campa
First Name

Debtor 2
(Spouse, f filing} First Name Middle Name

 

United States Bankruptcy Gourt for the: Middle District of Florida

Gase number L) Check if this is an
(i enown] amended filing

 

 

Official Form 108
Statement of Intention for individuals Filing Under Chapter 7 12

if you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or
@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever Is earlier, unless the court extends the time for cause. You must also send capies to the creditors and tessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

List Your Creditors Who Have Secured Ciaims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property

secures a debt? as exempt on Schedule C?
Creditors .
eres Wilmington Trust LJ Surrender the property. QO No
4 Retain the property and redeem it. ves

Description of 1314 Bellmore Avenue OQ . .
property Retain the property and enter into a
securing debt: Reaffirmation Agreement.

LJ Retain the property and [explain]:

 

Creditors

name. Campus USA L} Surrender the property. DO Ne
j C) Retain the property and redeem it. A ves

orepery of 2017 Nissan Armada Wi Retain the property and enter into a

securing debt: Reaffirmation Agreement.

CU] Retain the property and {explain}:

 

J Surrender the property. LI No

 

Creditors.
name:
(Cd Retain the property and redeem it. LI ves
oro . all of C} Retain the property and enter into a
securing debt: Reaffirmaton Agreement.
LJ Retain the property and [explain]:
Creditor’s C) Surrender the property. CY No
. (J Retain the property and redeem if. CL] Yes
BDescripti F
or opety 9 L) Retain the property and enter inte a
securing debt: Reaffrmation Agreement.

Q Retain the property and [explain}:

 

Official Form 106 Statement of Intention for Individuals Filing Under Chapter 7 page 1

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 52 of 63

febtor 1 Renni J Campo Case number if known)
Fired Marne Midkie Name Last Nara

Part 2: List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066},
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property fease if the frustee does not assume #. 11 U.S.C. § 365(p}{2).

Describe your unexpired personat property leases Will the lease be assumed?
Lessor's name: (9 No
_ ves

Description of leased

property:

Lessor’s name: QO Ne

Description of leased Ul Yes

property:

Lessor’s name: CI No

Description of leased Q) Yes

Property:

Lessor’s name: LJ No
{J Yes

Description af leased

property:

Lessor's name: Oso
CO} ves

Description of leased

property:

Lessor's name: CI No
Ql yes

Description of leased

property:

Lessor’s name: OI No
(ves

Description of leased
property:

CE + =~

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x ] x

Signatlune ofDebtor 1 Signature of Debtor 2

Date oF Up |70l4 Date
MM/ DD II ¥YYr MMi DDT YrYY

Official Form 1038 Statement of Intention for Individuals Filing Under Chapter 7 page 2

 

 
Case 3:19-bk-01961-JAF Doc1_ Filed 05/24/19 — Page 53 of 63

Fill in this information te identify your case:

  
  

Check one box only as directed in this form and in
Form 122A-1$upp:

Renni J Campo

Fins Name Middle Name

Debtor 1

 

  

(1 1. There is no presumption of abuse.

Debter 2
(Spouse, i fiting) Find Name Middle Kame

 

C} 2 The calculation to determine if a presumption of
abuse applies wil be made under Chapter 7
Means Test Calculation (Official Form 1224-2).

   

United States Bankruptcy Court forthe: Middle District of Flonda

Ld 3. The Means Test does not apply now because of
qualified military service but it could apply later.

Case number
{if known]

 

 

 

 

 

L3 Check if this is an amended filing

Official Form 122A—1

Chapter 7 Statement of Your Current Monthly income 125

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. {f more
Space i5 needed, attach a separate sheet to this form. include the fire number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, cormplete and file Statement of Exemption from Presumption of
Abuse tinder § 707(bi(2) (Official Form 122A-1Supp) with this form.

 

Za Calculate Your Current Monthly income

 

: 1. What is your marital and filing status? Check one only.
i Not married. Fill out Column A, lines 2-11.
LL} Married and your spouse is Bing with you. Fil out both Columns A and B, lines 2-11.

CE Married and your spouse is NOT filing with you. You and your spouse are:
Q) Living in the same household and are not legally separated. Fill out both Columns A and 8, jines 2-11.

Oi Living separately or ave legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you deciare
under penalty of perjury that you and your spouse are iegaily separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(8).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U_S.C. § 101(1GA). For example, if you are filing on September 15, the G-month period would be March + through
August 31. if the amount of your monthly income vated during the 6 months, add ihe income jor ali 6 months and divide the totai by 6.
Fit in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column ony. if you have nothing to report for any line, write $0 in the space.

 

 

 

 

 

 

Column A Column B
Debtor 1 Debtor 2 or
hon-filing spouse
’ 2. Your gross wages, salary, tips, bonuses, overtime, and commissions
‘(before alt payroll deductions). $e 3
| 3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filed in. i $
. 4. All amounts from any source which are regulary paid for househoki expenses
of you or your dependents, including child support. Inclide requiar contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates, include regular contributions from a spouse only if Column B is not 600.00
fied in. Do not include payments you listed on fine 3. $e $
5. net income from operating a business, profession, Debtor 41 Debtor 2
Gross receipts (before all deductions) $ $
Ordinary and necessary operating expenses -$ ~$
. . . Cc
Net monthly income from a business, profession, or farm = 5 hoe? $ $
_ 6. Net income from rental and other real property Debtor t Debtor 2
Gross receipts (before all deductions) § _si‘(iéSE
Ordinary and necessary operating expenses -$ ~§5
Net monthly income from rentai or other real praperty $ $ poly 5 $
7. Interest, dividends, and royalties $

Official Form 1224-4 Chapter 7 Statement of Your Current Monthly Income page 1

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 54 of 63

 

 

  

Debtor 1 Renni J Campo Case number 6 korn)
First Mame Mitdie Name Last Name

Column A Coksnn B
Debtor 1 Debtor 2 or

. non-filing spouse

, 8 Unemployment compensation $ 1000.00 $

Do not enter the amount if you contend that the amount received was a benefit

under the Social Security Act. Instead, list it heres... nese 4
FO YOU ncaa cee enecceccsee cae cnee ence sncnceee teen seeeseeesceneseeneeeeeaeeee 5

For your spouse $

 

9. Pension or retirement income. Bo not include any amount received that was a
benefit under the Social Security Act. $ 3

: 10. Income from all other sources not listed above. Specify the source and amount.
De not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or intemational or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

5 $
$ $
Total amounts from separate pages, if any. +$ +5
11. Calculate your total current monthly incorne. Add lines 2 through 10 for each + :
column. Then add the total for Column A to the total for Column B. _g¢ 1600.00. + Fhe 1600
7 a Total current
monthly income
| Part 2: ie Whether the Means Test Applies to You
_ 12. Calculate your current monthly income for the year. Follow these steps: oe.
12a. Copy your total current monthly income from line 11.0 eeeeeeeeeeeeeeeeeeeeeen COpy line Theres 1600
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12. §$ 19200.00
: 13. Calculate the median family income that applies to you. Follow these steps:
Fill in the state in which you live. Florida
Fill in the number of peopte in your household. 2
Fill in the median family income for your state and size of household. ee deanessdtanscaneateerseetseneeeeeens TL $ 38596.00

 

 

 

To find a list of applicable median income amounts, go online using the link 1k specified i in 1 the 1e separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

14a. Line 12b is less than or equal ta line 13. On the top of page 1, check box 1, Thera is na presumption of abuse.
Go ta Part 3.

14b, LI Line t2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

tan fen

By signing here, i deciare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

; x
Sighature of Debtor 1 Signature of Debtor 2
MM/ DD SYYYY MM/ DD iYYYY

If you checked line 14a, do NOT fill out or file Farm 1224-2.
If you checked line 14b, fil out Form 122A—2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 55 of 63

arth this information ta identify your case:

Renni J Campo

First Name

Debtor 1 According to the calculations required by

this Statement:

 

Debtor 2
(Spouse, # filing) first Name Middle Name

 

LJ 1. There is no presumption of abuse.
United Stales Bankruptcy Court for ihe: Middle District of Florida

LI 2. There isa presumption of abuse.

 

 

Case number
{AF enone},

 

L Check if this is an arnended filing

 

 

Official Form 122A—2
Chapter 7 Means Test Calculation 04/19

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly income (Official Form 1224-1}.

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information appties. On the top of any additional
pages, write your name and case number (if known}.

 

, 1. Copy your total current monthly income, eee eect cece Copy line 41 from Official Form 1224-1 here... $ 1600.00

: 2. Did you fil out Column B in Part 1 of Form 1224-1?
44 No. Fill in $0 for the total on fine 3.
( Yes. Is your spouse filing with you?
LJ No. Go to line 3.
C3 Yes. Fill in $0 for the total on line 3.

. 3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
: household expenses of you or your dependents. Follow these steps:

On line 41, Column B of Form 122A—1, was any amount of the income you reported for your spouse NOT
regulary used for the household expenses of you or your dependents?

44 No. Fill in 0 for the total on line 3.
(3 Yes. Fill in the information below:

 

 

 

 

State each purpose for which the income was used Fill in the amount you
For example, the income is used to pay your spouse's tax debt orfo support «are subtracting fram
people other than you or your dependents. your spouse’s income
$
$
+$
Copy total here... >; -—$ :
: 4. Adjust your current monthly income. Subtract the total on line 3 from line 1. $ 1600.C0;

 

 

 

Official Form 122A—2 Chapter 7 Means Test Calculation page 7

 

 
. Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 56 of 63
Renni J Campa

First Narre Middle Name Last Name

Debtor 1 Case number (¢ known),

 

Part 2: Calculate Your Deductions from Your Income

 

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in fines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In jater parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income: in line 3
and de not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 1224-1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means beth you and your spouse if Column B of Form 122A—1 is filled in.

5. The number of peopie used in determining your deductions from income

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from 2
the number of people in your household.

National Standards You must use the |RS National Standards to answer the questions in lines 6-7.

6. Food, clothing, and other items: Using the number of peapie you entered in line 5 and the IRS National Standards, fill 1288.00
in the dolar amount for food, clothing, and other items. . $e

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
fill in the dollar amount for out-of pocket health care. The number of people ts split into two categories—peopte who are
under 65 and people who are 65 or older-—because older people have a higher IRS allowance for heaith care costs. if your
actual expenses are higher than this IRS amount, you may deduct the additional amount on Ine 22.

People who are under 65 years of age

 

7a. QGut-of-pocket health care allowance per person 0
4
7>. Number of peopie who are under 65 2
x_n
7c. Subtotal. Multiply line 7a by line 7b. $ 00 Copyheres? = $ 00
People who are 65 years of age or older
7d. Out-of-pocket health care allawance per person 5
7e, Number of people who are 66 or older x
7. Subtotal, Multiply line 7d by line 7e. $ Copy here> $
7g. Total. Add lines 76 and Fi... co cecceccccccecc cence cecee ceeeecescenecessessinesrtverevseereeetees $ 0 Copy total heres 5 a

 

 

 

Official Form 1224-2 Chapter 7 Means Test Catculation page 2

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 57 of 63

Debtor 7 Renni J Campo Case number ur known)
First Name Middie Name Last Name

Local Standards You must use the [RS Local Standards to answer the questions in fines 8-15.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

@ Housimg and utitties - Insurance and operating expenses

m@ Housing and utilities — Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

Te find the chart, go online using the link specified in the separate instructions for this form.
This chart may also be available at the bankruptcy clerk's office.

8. Housing and utilities — Insurance and operating expenses: Using the number of "people y you entered in fine 5, fil! in the 526
dollar amount listed for your county for insurance and operating expenses. ............ . $

9. Housing and utilities — Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fillin the dollar amount listed 526
for your county for mortgage or rent expenses... eee ee cece eeee ren eeneecen ceeneeensne snes $

9b. Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 montis after you file for
bankruptey. Then divide by 60.

 

 

 

 

 

 

 

 

Name of the creditor Average monthly
payment
$
$
! + 5
+ Copy Repeat this
otal average monthly payment $ ~~ § amount on
here> —————" fine 33a.
Sc. Net mortgage or rent expense. 526
Subtract line 9b {fotal average monthly payment) from line 9a a (mortgage oF or $ 926 | Copy g EU
rent expense). If this amount is less than $0, enter §0. .. soeeececeeennetespesaeracers here>

 

 

 

19. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and affects $
the calculation of your monthly expenses, fill in any additional amount you claim.
Explain
why:

 

 

11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

L] 0 Gotolne 14.
4 1. Gototine 12.
() 2ormore. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the

operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area. $ 236

Official Form 122A-2 Chapter 7 Means Test Calculation page 3

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 58 of 63
Renni J Gampo

Fist Name Middie Mame Lest Narre

Debtor 7 Case number (7 inown

 

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim ithe expense if you do not make any loan or lease payments on the vehick.
In addition, you may not claim the expense for more than two vehicles.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vehicle 1 Describe vehicie1: 2917 Nissan Armada
. : . 236
13a. Ownership or leasing costs using IRS Local Standard. 2200... 0... cece seeecener nee eeeeenees 3
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
Te calculate the average monthly payment here and on line 13e, add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
Name of each creditor for Vehicie 1 Average monthly
payment
Campus USA $ 534
+ $
' Repeat this
Total average monthly payment $ 534 ae —$§ 334 amount on
TT here bine 33h.
co t
13c. Net Vehicle f ownership or lease expense 298 venue t :
Subtract line 13b from line 13a. If this amount is less than $0, enter $0. ...... 5. expense 298 °
here ..... > $___ :
Vehicle 2.0 Describe Vehicle 2:
43d. Ownership or leasing costs using IRS Local Standard. 00000 $
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
Name of each creditor for Vehicle 2 Average monthly
Payment
$
+ $
fa nthiy $ Copy Repeat this
Total average mo; payment —5§ amount on
here> To line 33e.
Copy net
1. Net Vehicle 2 ownership or lease expense Vehicle 2
Subtract line 13e from 13d. If this amount is fess than $0, enter $0.00 | SB Xf expense
here... sO
14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
Public Transportation expense allowance regardless of whether you use public transportation. 5

15. Additional public transportation expense: !f you claimed 1 or more vehictes in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe ts the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation. $

Official Form 122A-2 Chapter 7 Means Test Calculation page 4

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 59 of 63
Renni J Campo

First Name Midd Name Last Nama

Debtor 1 Case number (¢own)

 

Other Necessary Expenses in addition te the expense deductions listed above, you are allowed your monthly expenses for
the following IRS categories.

+6. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your $ 225.00
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and TT
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

+7. Involuntary deductions: The total monthly payroll deductions that your jab requires, such as retirement contributions,
union dues, and uniform costs.

Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings. $

18, Life insurance: The total monthly premiums that you pay for your own term life insurance. If two marmed people are filing
together, include payments that you make for your spouse's lerm life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than term. $

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or admintstrative
agency, such as spousal or child Support payments.

De nat include payments on past due obligations for spousal or child support. You will list these obligations in tine 35. §
20. Education: The total monthly amount that you pay for education that is either required:

@ asa condition for your jab, or 150.00

@ for your physically or mentally challenged dependent child if no public education is available for similar services. 3
2t. Ghildeare: The total monthly amount that you pay for chikicare, such as babysitting, daycare, nursery, and preschool.

Do not include payments for any elementary or secondary school education. $___
22. Additional heaith care expenses, excluding insurance costs: The monthly ammount that you pay for health care that

is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a

heatth savings account. Include only the amount that is more than the total entered in line 7.

Payments for health insurance o7 health savings accounts should be listed only in line 25. §

23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it + $
is not reimbursed by your employer.

Do net include payments for basic home telephone, intemet and cell phone service. Do net inctude self-employment
expenses, such as those reported on line 5 of Official Form 122A-1, of any amount you previausty deducted.

 

24. Add all of the expenses alowed under the IRS expense allowances. $ 3249
Add lines 6 through 23.

 

 

 

Official Form 1224-2 Chapter 7 Means Test Calculation page §

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 60 of 63
Renni J Campo

First Namie Middle Name Last Name

Debtor 1 Case 1umber Gf mown,

 

Additional Expense Deductions ‘These are ackitional deductions allowed by the Means Test.
Note: Do not indude any expense allowances listed in lines 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your

 

dependents.

Health arsurance $

Disability insurance $

Health savings account + §

Total $ Copy total here Wee $

 

 

 

Do you actually spend this total amount?

L] No. How much do you actually spend? $
O Yes

26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will :
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your $ :
household or member of your immediate family who is unable to pay for such expenses. These expenses may include
contributions to an account of a qualified ABLE program. 26 '.5.C. § 529A(b).

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
you and your family under the Family Violence Prevention and Services Act or other federal laws that apply. 5
By law, the court must keep the nature of these expenses confidential.

28, Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
If you believe that you have home energy costs that are more than the home energy costs included in expenses on tine
8, then fill in the excess amount of home energy costs.
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

29. Education expenses for dependent chikiren who are younger than 13. The monthly expenses (not more than $1 70.83*
per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public ;
elementary or secondary school. $ 150.00 |

You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30, Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher $
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
food and clothing allowances in the IRS Nationa! Standards.
To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk's office.
You must show that the additional amount claimed is reasonable and necessary.

31. Continuing charitable contributions. The amaunt that you will continue to contribute in the form of cash or financial + §
instruments to a religious or charitable organization. 26 U.S.C. § 170¢c}(1)-{2).

 

32. Add ail of the additional expense deductions. $ 1 po
Add lines 25 through 34. :

 

 

 

" Gificial Form 1224-2 | Ghapter 7 Means Test Calculation oe "page 6

 

 
Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 61 of 63

 

 

Debtor 4 Renni J Campa Case number ¢f mown}
First Name: Middle Name Last Name
Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in ines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

 

 

Average monihly
Mortgages on your home: pay
Baa. Copy Fine Sb Ore ec csccsscesccccscceteessssevsersecssusuenessesesenssesanens > $
Loans on your first two vehicles:
33b. Copy line 13b here. ...... _ i > $ 534
Bde. Copy line 132 ROT. occ ca scesseccceessnesutennatnneestanatantietarciareiersivcssiereeseesseestuasces DP 5
33d. List other secured debts:
Name of each creditor for other Identify property that Does payment
secured debt secures the debt include taxes
oF insurance?
La No ;
J) Yes
f No 5
Ol Yes
LJ No +5
LC} Yes
total
33e. Total average monthly payment. Add lines 33a through 330. eee  § 534 hee
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicie,
or other property necessary for your support or the support of your dependents?
1 No. Goto line 35.
CO Yes. State any amount that you must pay to a creditor, in addition to the payments
fisted in line 33, to keep possession of your property (called the cure amounf).
Next, divide by 60 and fill in the information below.
Name of the creditor Identify property that Total cure Monthty cure
secures the debt amount amount
$ > 60 = $
$ +60= +
$ +60= +§
— _ Copy total
Tatal $ ‘here?
35. Go you owe any priority claims such as a prionty tax, child support, or alimony —
that are past due as of the filing date of your bankrupicy case? 11 U_S.C. § 507.
wf Ne. Go to line 36.
( Yes. Fill in the total amount of all of these pronty claims. De not include current or
ongoing priority claims, such as thos you listed in line 19.
Total amount of all past-due priority Claims 2... cece eeceeceee ee secesceneceeseneeeentaneens 5 +60=

Official Form 122A—2 Chapter 7 Means Test Calculation

$ 534

$

page 7
. Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 62 of 63

Debtor 1 Renni J Campo Case number (¢ mown)

 

Art Name Middle Nana Last Name

36. Are you eligible to file a case under Chapter 137 11 U.S.C. § 109(e).

For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptey Basics may also be available at the bankrupicy clerk's office,

Wf No. Go to fine 37.
C) Yes. Fill in the following information.

 

 

 

 

 

 

 

Projected monthly pkin payment if you were filing under Chapter 13 4
Current multiplier for your district as stated on the list issued by the
Administrative Office of the United States Courts (for districts in Alabama and
North Carolina) or by the Executive Office for United States Trustees (for all
other districts). x
To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptcy clerk’s office.
- . - - Copy total
Average monthly administrative expense if you were filing under Chapter 13 $ heres? $
37. Add all of the deductions for debt X payment. 5 034
Add lines 33e through 36. . veceeeceeceeneeeee
Total Deductions from Income
38. Add all of the allowed deductions.
Copy line 24, Ail of the expenses allowed under IRS $ 3249
Oxpense AOWANCES ee eect -
Copy line 32, All of the additional expense deductions.......... 4 150
Copy line 37, Ail of the deductions for debt payment... *§$ 534
Total deductions 3933 Copy total here oo ccccccccccecccccc $ 3933
Zwei Determine Whether There is a Presumption of Abuse
39. Catculate monthty disposable income for 60 months
39a. Copy line 4, adjusted current monthly income ..... $ 1600.00
39), Copy line 38, Total deductions. ......... -$ 3933
39c. Monthly disposable income. 11 U.S.C. § 7O7(H2). 5 -2333 ' Copy 5 “2333
Subtract line 39b from line 39a. pe ‘here> ~—__—
For the next 60 months (6 years) ..........00..... poses eecesanestesute cones senescesueseseessnsueerenmensseseesseecscctseseesmsieneeone x 60
ae -139980 | copy
39d_ Total. Multiply lite SQ Dy G0. ccc cseeensenseaptstcinecnsecnccen cent ieee tion seenetnersoneseneseaeenitsnapecnsa est seeds $ here $ -139
40. Find out whether there is a presumption of abuse. Check the box that applies:
af The jine 39d is less than $8,175". On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go ta
Pari 5.
L) The tine 39d is more than $13,650". On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fill out Part 4 if you claim special circumstances, Then go to Part 5.
(2 The line 39d is at teast $8,175", but not more than $13,650". Go to line 41,
* Subject to adjustment on 4/01/22, and every 3 years after that for cases fled on or after the date of adjustment.
Official Form 122A-—2 Chapter 7 Means Test Calculation page 3

 

 
‘ Case 3:19-bk-01961-JAF Doci1 Filed 05/24/19 Page 63 of 63

Debtor 4 Renni J Campo Case number (mann)
. First Name Middle Mame Last Name

 

 

41. 41a. Fillin the amount of your total nonpriority unsecured debt. If you filled out A
Summary of Your Assets and Liabiities and Certain Statistical information Schedules

 

 

(Official Form 106Sum), you may refer to line 3b on that form. cece cssccecersnunnenen ne $ 2495
x 25
41b. 25% of your total nonpriority unsecured debé. 11 U.S.C. § 707(b)(2)(AUI(I}. 623.75 ‘Copy $ 623.75
Multiply line 41a by 0.25. sessvistiinnierinntiitnruntnnetiiiennaeapsintnannnneteeee $e nere > $4

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt,
Check the box thal applies:

44 Line 39d is tess than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

(] Line 3$¢ is equal te or more than line 41b. On ihe top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

7h Give Details About Special Crcumstances

 

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

if No. Goto Part 5.

LJ Yes. Fill in the following information, All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in fine 25.

You must give a detailed explanation of the special circumstances that make the expenses or income
adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
expenses of Income adjustments.

Average monthly expense

Give a detailed explanation cf the special circumstances of income adjustment

 

5

 

$

 

 

 

EEE 20 020-

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x

Signature of Debtor 2

 

 

Date
MNIDO PYTYY

 

Official Forma 1224-2 Chapter 7 Means Test Catcutation page 9

 

 
